Case: 19-10659      Document: 00515326243         Page: 1    Date Filed: 02/28/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit


                                    No. 19-10659
                                                                               FILED
                                                                        February 28, 2020
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JOSE FLORES-DOMINGUEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:18-CR-617-1


Before WIENER, HAYNES, and COSTA, Circuit Judges.
PER CURIAM: *
      Jose Flores-Dominguez pleaded guilty of illegal reentry after removal
from the United States, and he was sentenced to a 46-month term of
imprisonment and to a three-year period of supervised release.                            Flores-
Dominguez contends that sentence is substantively unreasonable because it
gives insufficient weight to a delay in bringing federal prosecution until after
pending state proceedings were completed.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 19-10659      Document: 00515326243        Page: 2     Date Filed: 02/28/2020


                                     No. 19-10659

      We have reviewed this question for an abuse of discretion 1 and in light of
the sentencing factors in 18 U.S.C. § 3553(a). United States v. Mondragon-
Santiago, 564 F.3d 357, 360 (5th Cir. 2009); United States v. Mares, 402 F.3d
511, 518-19 (5th Cir. 2005). Because the sentence was within or below the
properly calculated guidelines range, the sentence is presumptively
reasonable. United States v. Simpson, 796 F.3d 548, 557 (5th Cir. 2015). A
defendant may rebut the presumption of reasonableness “by showing that the
sentence does not account for factors that should receive significant weight,
gives significant weight to irrelevant or improper factors, or represents a clear
error of judgment in balancing sentencing factors.” United States v. Rashad,
687 F.3d 637, 644 (5th Cir. 2012).
      Flores-Dominguez contends that the delay in federal prosecution was a
mitigating factor that “created a profound risk of arbitrary disparity between
[him] and other defendants[] and increased the aggregate term of
imprisonment beyond the needs expressed in 18 U.S.C. § 3553(a)(2).” Having
considered the arguments and the record, we conclude that Flores-Dominguez
has not rebutted the presumption of reasonableness. See Rashad, 687 F.3d at
644; United States v. Guillermo Balleza, 613 F.3d 432, 435 (5th Cir. 2010). The
judgment is AFFIRMED.




      1   Under our precedent, the more deferential standard of review, plain error, would
have applied here; however, the Supreme Court reversed that precedent, so we apply the less
deferential standard of abuse of discretion. Holguin-Hernandez v. United States, 2020 U.S.
LEXIS 1365 *9 (U.S. Feb. 26, 2019) (Case No. 18-7739).


                                            2